DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 15-18 of U.S. Patent No.11,448,947. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, US Patent ‘947 teaches a wavelength conversion device comprising (Column 32, Line 14): 
a rotating device (Column 32, Line 15); 
a substrate including a first surface and a second surface disposed at an opposite side of the first surface, the substrate being rotated by the rotating device (Column 32, Lines 16-18); 
a wavelength conversion element provided on the first surface and configured to convert a wavelength of incident light, the wavelength conversion element being in direct contact with the first surface of the substrate (Column 32, Lines 19-23); and 
a first cooling device provided on the second surface, the first cooling device including, on an inside, a space in which working fluid is encapsulated, the first cooling device cooling the wavelength conversion element (Column 32, Lines 24-28), wherein: 
the first cooling device is disposed in a position corresponding to the wavelength conversion element (Column 32, Lines 29-30), 
the space extends from an outer edge side of the substrate to a rotation axis side (Column 32, Lines 31-32), 
the first cooling device includes (Column 32, Line 33)
a housing configured to form the space in which the working fluid inside is encapsulated (Column 32, Lines 34-35), 
an evaporator provided in the space and configured to evaporate the working fluid in a liquid phase with heat transferred from the wavelength conversion element to change the working fluid in the liquid phase to the working fluid in a gas phase (Column 32, Lines 36-40), and 
a condenser provided in the space and configured to condense the working fluid in the gas phase to change the working fluid in the gas phase to the working fluid in the liquid phase (Column 32, Lines 41-44), 
an outer surface of the housing is provided on the second surface of the substrate (Column 32, Lines 50-51), 
the wavelength conversion element is separated from the working fluid by the substrate and the outer surface of the housing (Column 32, Lines 52-54), and 
the housing is made of a material having thermal conductivity and being different from a material of the substrate (Column 32, Lines 55-57).
Regarding Claim 2, US Patent ’947 teaches the limitations of claim 1 as detailed above.
US Patent ‘947 further teaches the first cooling device is provided along a shape of the wavelength conversion element (Column 32, Lines 58-60).
Regarding Claim 3, US Patent ‘947 teaches the limitations of claim 1 as detailed above.
US Patent ‘947 further teaches the material of the substrate is a ceramic, and the material of the housing is copper (Column 33, Lines 26-28).
Regarding Claim 4, US Patent ‘947 teaches the limitations of claim 1 as detailed above.
US Patent ‘947 further teaches an illumination device comprising (Column 33, Line 9): 
a light source configured to emit light having a first wavelength band (Column 33, Lines 10-11); and 
the wavelength conversion device according to claim 1 configured to convert a wavelength of the light emitted from the light source into a second wavelength band different from the first wavelength band (Column 33, Lines 12-15).
Regarding Claim 5, US Patent ‘947 teaches the limitations of claim 4 as detailed above.
US Patent ‘947 further teaches a projector comprising (Column 33, Line 16): 
the illumination device according to claim 4 (Column 33, Line 17); 
a light modulator configured to modulate light emitted from the illumination device (Column 33, Lines 18-19); and 
a projection optical device configured to project the light modulated by the light modulator (Column 33, Lines 20-21).
	Regarding Claim 6, US Patent ‘947 teaches the limitations of claim 5 as detailed above.
	US Patent ‘947 further teaches a cooling fan configured to blow air to the first cooling device (Column 33, Lines 22-24).

Inquiry
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishi et al (US 2021/0341823) teaches a wavelength conversion element according to an embodiment of the present disclosure includes: a phosphor layer; a refrigerant; a refrigerant transport member; and a housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882